Name: Commission Regulation (EEC) No 2132/91 of 19 July 1991 adopting interim protective measures regarding applications for STM licences for trade with Portugal in beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7. 91 Official Journal of the European Communities No L 197/ 17 COMMISSION REGULATION (EEC) No 2132/91 of 19 July 1991 adopting interim protective measures regarding applications for STM licences for trade with Portugal in beef and veal serious disturbance of the Portuguese market ; whereas therefore further certificats sould be issued for the time being, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3815/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the beef and veal sector intended for Portugal ('), as last amended by Regulation (EEC) No 840/91 (2) set the indicative ceilings applicable in the beef and veal sector - and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 252 ( 1 ) of the Act of Accession makes provision for the Commission to take interim protective measures necessary where an examination of the trend in intra-Community trade shows a significant increase in imports carried out or foreseeable in the current year or part thereof ; Whereas an examination of licence applications shows that the quantities applied for are likely to bring about a Article 1 For fresh and refrigevated beef and veal : 1 . the issuing of STM licences in response to applications submitted from 15 July 1991 is suspended for the time being ; 2. further applications may be submitted from 29 July 1991 . Article 2 This Regulation shall enter into force on 22 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 366, 29 . 12. 1990, p . 30 . (2) OJ No L 85, 5. 4. 1991 , p . 23 .